Citation Nr: 0833409	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-41 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to asbestos exposure.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1981 and from June 1981 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa 
(RO).


FINDINGS OF FACT

1.  The veteran's current left knee disorder was not 
manifested until many years after service and is not related 
to active duty service or any incident therein.

2.  The veteran's current respiratory disorders were not 
manifested until many years after service and are not related 
to active duty service, to include as due to asbestos 
exposure.

3.  The preponderance of the medical evidence of record does 
not show that the veteran has a current diagnosis of 
post-traumatic stress disorder (PTSD) for VA purposes.

4.  Service connection is not currently in effect for any 
disorder.



CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A respiratory disorder was not incurred in, or aggravated 
by, active military service, to include as due to asbestos 
exposure.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

3.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2007).

4.  A total disability rating for compensation purposes based 
on individual unemployability (TDIU) is not warranted.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, numerous letters dated in March 2002 satisfied 
the duty to notify provisions.  Additional letters were also 
provided to the veteran in September 2003 and March 2006, 
after which the claims on appeal were readjudicated, and in 
November 2007.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and most of 
the indicated private medical records have been obtained.  
Some private medical records have not been obtained, as the 
provider refused to release them without payment of a fee.  
The veteran was informed of this in a March 2006 letter.  The 
veteran also identified private medical records from a 
facility in Independence, Iowa, and he was requested to 
provide an Authorization and Consent to Release Information 
form for these medical records in the same March 2006 letter.  
The veteran did not return this form.

VA examinations have not been accorded the veteran in 
relation to his left knee and his respiratory disorder 
claims, because there is no evidence that the veteran had 
either of these disabilities during service.  VA examinations 
were scheduled in relation to the veteran's claimed PTSD 
claim on January 11, 2007, March 1, 2007, March 14, 2007, 
March 29, 2007, and April 17, 2007.  The veteran cancelled 
all of these examinations in turn and requested to be 
rescheduled after each one.  After the fifth cancellation, no 
more examinations were scheduled.  The veteran's failure to 
appear is also not limited to medical examinations.  He was 
scheduled for a videoconference hearing on December 14, 2007 
and requested that it be rescheduled on December 13, 2007.  
This request was granted and a new hearing was scheduled for 
March 28, 2008.  On the day of this second hearing, the 
veteran submitted a doctor's note stating that he could not 
drive due to chronic use of narcotics for leg pain and 
requested that the hearing be rescheduled.  In June 2008, the 
Board determined that good cause had not been shown for this 
motion to reschedule the hearing and a new hearing was not 
granted.

Accordingly, the evidence of record shows that the veteran 
has repeatedly obstructed attempts to elicit information that 
would assist VA in adjudicating his claims.  He did not 
respond to the March 2006 letter, did not attend 5 scheduled 
VA medical examinations, and did not attend 2 scheduled Board 
hearings.  "[T]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Accordingly, the Board finds that any further attempts to 
obtain further evidence would be futile.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Left Knee Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection for certain chronic diseases, 
including arthritis, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records are negative for any 
complaints or diagnoses of a left knee or leg disorder.  
There are numerous complains and diagnoses of a right ankle 
disorder.  A February 1982 medical report stated that the 
veteran had a pending court-martial for unauthorized absence 
and making a false statement.  He also reported family, 
financial, marital, and legal problems of a chronic nature. 
The report stated that the veteran ingested approximately 12 
prescription pain pills and noted that the only significant 
finding in the veteran's recent history was a sprain of the 
right ankle 2 days prior to admission.

After separation from military service, in an April 2001 
private medical report the veteran complained of intermittent 
left knee pain "for the last several years."  The veteran 
stated that "when he was in the service some doctor wanted 
to do knee replacement on him but he declined."  After 
physical examination, the assessment was left knee pain, 
possible lateral meniscus tear with locking.  The medical 
evidence of record shows that a left knee disorder has been 
consistently diagnosed since April 2001.

In a November 2001 VA outpatient medical report, the veteran 
complained of chronic arthralgia "ever since his service 
days" and knee problems.

In an April 2002 statement, the veteran reported that:

[I]n 1982 while awaiting transfer, I fell 
down a flight of stairs [at] the 
barracks.  I was treated [at] Great 
Lake's Hospital.  I had a cast put on my 
left leg and was given pain-killers.  I 
was an inpatient.  I was being pressured 
by my superiors to return to work.  That 
made the pain worse and caused mental 
trauma.  I took all of my pain killers 
and was threatened with court-martial 
because I tried to kill myself.
`
An August 2002 VA outpatient medical report stated that the 
veteran complained of left anterior knee pain since a fall 20 
years ago.

In an August 2003 VA outpatient medical report, the veteran 
reported left knee pain "since he fell in the service in 
1982 (21 years ago)."

The medical evidence of record does not show that the 
veteran's currently diagnosed left knee disorder is related 
to military service.  The veteran's service medical records 
are negative for any complaints or diagnoses of a left knee 
disorder.  While the veteran has a current diagnosis of a 
left knee disorder, there is no medical evidence of record 
that it was diagnosed prior to April 2001, approximately 18 
years after separation from military service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

Furthermore, the only evidence of record which relates the 
veteran's currently diagnosed left knee disorder to his 
military service are the veteran's own statements as noted in 
the various post-service medical reports.  In this regard, 
the Board notes that the veteran's own statements about his 
in-service injury are entirely inconsistent with the evidence 
of record.  The veteran claims that he experienced serious 
left knee and leg symptoms in 1982 which required a leg cast 
and caused him to attempt suicide through an overdose of pain 
medication.  While the service medical records corroborate 
the suicide attempt in 1982, the service medical records 
clearly show that the veteran was being treated for a right 
ankle disorder immediately before, not a left knee disorder.  
This is consistent with the veteran's May 1983 separation 
report of medical history in which the veteran himself marked 
"No" to indicate that he did not have and had never had a 
"'trick' or locked knee" but marked "Yes" to indicate that 
he had "foot trouble."  This was further elaborated in the 
notes, which specifically stated that the veteran had ankle 
complaints status post trauma.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed left knee disorder is related to 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that his 
currently diagnosed left knee disorder is related to military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
there is no competent medical evidence of record which 
relates the veteran's currently diagnosed left knee disorder 
to military service.  As such, service connection for a left 
knee disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record which relates the veteran's 
currently diagnosed left knee disorder to military service, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Respiratory Disorder

VA has issued certain procedures on asbestos-related diseases 
which provide guidelines for use in the consideration of 
compensation claims based on exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9 (September 29, 2006); see also 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at the late 
stages; and pulmonary function impairment and cor pulmonale 
which can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  Moreover, the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who have had asbestos exposure.

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a lung disorder, but do 
include a December 1981 assessment of an upper respiratory 
infection, which resolved.  A November 1982 Asbestos Medical 
Surveillance Program Questionnaire, asked whether the veteran 
was "exposed to asbestos dust during rip-out operations or 
other asbestos dust operations, or worked with asbestos, or 
asbestos products."  The veteran indicated that he was not 
so exposed either prior to military service or during 
military service.  The veteran wrote "none" in response to 
"total exposure to asbestos in years."

After separation from military service, multiple May 1999 
private medical reports stated that the veteran had taken a 
large amount of prescription medication in a suicide attempt.  
The report indicated that the veteran was experiencing 
respiratory problems which were eventually diagnosed as 
respiratory failure secondary to drug overdose.

In a February 2001 private medical report, the veteran 
complained of chest tightness and a nonproductive cough.  The 
report stated that the veteran was not known to have asthma, 
but that his family had a history of asthma.  The veteran 
reported that he "thinks he was exposed to asbestos back in 
1980 when he was in the Navy.  He thinks he was stripping 
asbestos off parts of a ship [without] any kind of protective 
devices."  After physical examination, the assessment was 
bronchitis, possible pneumonitis, and history of reactive 
airway disease probably mild asthma.

In a June 2001 private medical report, the veteran complained 
of a cough and chest tightness.  After physical examination, 
the assessment was allergic rhinosinusitis, improved on 
Claritin, and probable mild bronchitis.

In a November 2001 private medical report, the veteran 
complained of a cough, a sore throat, and wheezing.  After 
physical examination, the assessment was bronchitis and 
eustachian tube dysfunction with probable early left otitis 
media.

In a January 2002 private medical report, the veteran 
complained of a sore throat, nonproductive cough, and 
shortness of breath with exertion.  After physical 
examination the assessment was right lower lobe pneumonia 
clinically and history of asbestos exposure while in the 
military.  A chest x-ray conducted at that time revealed a 
normal impression.  

An October 2002 VA outpatient medical report stated that the 
veteran had a history of asthma which had been diagnosed 4 
years before.  After physical examination, the assessment was 
asthma which had been diagnosed 4 years before.

A July 2003 VA outpatient medical report stated that the 
veteran was admitted to a private hospital with pneumonia in 
March 2003.  The veteran complained of moderate respiratory 
symptoms, mainly shortness of breath, dry cough, minimal 
expectoration, and some wheezing.  The report stated that the 
veteran had a previous history of asthma for the previous 20 
to 25 years and 2 to 3 bouts of pneumonia per year.  After 
physical examination, the assessment was asthma and allergic 
rhinitis/conjunctivitis.

In an August 2003 VA outpatient medical report, the veteran 
complained of shortness of breath and a dry cough.  The 
report stated that the veteran had a previous history of 
asthma for the previous 20 to 25 years and 2 to 3 bouts of 
pneumonia per year.  After physical examination, the 
assessment was asthma and allergic rhinitis/conjunctivitis.

A July 2004 VA outpatient medical report stated that the 
veteran had a previous history of asthma for the previous 20 
to 25 years and 2 to 3 bouts of pneumonia per year.  After 
physical examination, the assessment was asthma and allergic 
rhinitis/conjunctivitis.

The medical evidence of record does not show that the 
veteran's currently diagnosed respiratory disorders are 
related to military service, to include as due to asbestos 
exposure.  The veteran's service medical records are negative 
for any diagnosis of a respiratory disorder.  While the 
veteran has a current diagnosis of respiratory disorders, 
there is no medical evidence of record that they were 
diagnosed prior to 1998, approximately 15 years after 
separation from military service.  See Mense, 1 Vet. App. at 
356.  Furthermore, there is no medical evidence of record 
that relates the veteran's currently diagnosed respiratory 
disorders to military service, to include as due to asbestos 
exposure.  While multiple medical reports note that the 
veteran was exposed to asbestos exposure or state that the 
veteran has experienced respiratory problems since military 
service, these reports were based exclusively on the 
veteran's reported history.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed respiratory disorders are 
related to military service, to include as due to asbestos 
exposure.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. 
App. at 93.  Furthermore, the veteran's statements that he 
was exposed to asbestos during military service are directly 
contradicted by his own answers to the November 1982 Asbestos 
Medical Surveillance Program Questionnaire, in which he 
clearly stated that he had never been exposed to asbestos 
during military service.  Accordingly, the medical evidence 
of record does not show that the veteran's currently 
diagnosed respiratory disorders are related to military 
service, to include as due to asbestos exposure.  As such, 
service connection for a respiratory disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran's currently diagnosed 
respiratory disorders are related to military service, to 
include as due to asbestos exposure, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.

PTSD

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
specified that there are special evidentiary procedures for 
PTSD claims based on personal assault.  In personal assault 
cases, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).



Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) was amended in March 2002, as follows:

(3)  If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post- traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304(f).

The veteran's service medical records show that in February 
1982, he was admitted to a hospital with an admission 
diagnosis of suicide gesture.  A February 1982 medical report 
stated that the veteran had a pending court-martial for 
unauthorized absence and making a false statement.  He also 
reported family, financial, marital, and legal problems of a 
chronic nature.  The report stated that the veteran ingested 
approximately 12 prescription pain pills and noted that the 
only significant finding in the veteran's recent history was 
a sprain of the right ankle 2 days prior to admission.  After 
physical and mental examination, the diagnosis was drug 
ingestion, acute.

A February 1982 psychiatry report conducted the next day 
stated that the veteran complained of depression and 
frustration with current family and money problems.  The 
report stated that the veteran had a pending court martial 
for unauthorized absence and making false statements.  The 
veteran reported financial, marital, and legal problems of a 
chronic nature.  He reported that he had overdosed when his 
spouse reported her plan to leave him.  The report stated 
that the veteran had been suspended from high school 12 times 
and had previously overdosed in the spring of 1978 when he 
was pending for a Captain's Mast under similar circumstances 
to the present.  On mental status examination, the veteran 
was within normal limits.  The impression was immature 
personality.

The veteran's service personnel records show that on August 
9, 1979, the veteran violated Article 107 of the Uniform Code 
of Military Justice, namely making false statements.  On 
September 14, 1979, the veteran's case was heard before the 
mast and he was sentenced to a 5 month reduction in pay grade 
and extra duties for 30 days.  The 5 month reduction in pay 
grade was suspended.  On September 2, 1981 the veteran 
violated Article 107 once again by entering false test scores 
on his school record and forging a signature on his school 
record.  On October 16, 1981, the veteran also violated 
Article 91, insubordinate conduct toward a warrant officer, 
noncommissioned officer, or petty officer, by failing to 
return to his seat when so ordered.  The veteran also 
violated Article 89, disrespect toward a superior 
commissioned officer, by cursing at an officer.  The veteran 
was sentenced to a forfeiture of pay and a reduction in 
grade.  On January 21, 1982, the veteran was reported as 
being on unauthorized absence with intentions unknown.  On 
January 25, 1982, the veteran surrendered on board ship.

After separation from military service, a January 1999 
private psychiatric report gave diagnoses of major depressive 
disorder and borderline personality disorder.  The post 
service medical evidence of record includes 79 separate VA 
and private psychiatric reports dated from January 1999 to 
the present.  Of these reports, only 10 mention PTSD in any 
manner.  The other reports all gave diagnoses limited to 
depressive disorders, borderline personality disorders, and 
suicidal ideation and gestures.  

Of the 10 medical reports that do mention PTSD, several do 
not provide a diagnosis of PTSD.  A January 2001 private 
psychiatric report stated that the veteran reported "he had 
also been diagnosed with, or it was suggested that he had . . 
. PTSD."  The impression was major depressive disorder and 
history of PTSD.  In a September 2001 VA telephone PTSD 
report, the veteran reported that "he ha[d] been diagnosed 
as having [major depressive disorder] and PTSD."  No 
diagnosis was given.  A January 2002 private disability 
determination report stated that the veteran claimed 
disability due to PTSD and other psychiatric disorders.  The 
diagnosis was borderline personality disorder.  A November 
2003 letter from a private physician stated that the letter 
was in regard to the veteran's claim of PTSD secondary to 
personal assault while on active duty.  The examiner stated 
that "this assault would have significantly impacted his 
Borderline Personality Disorder.  Prominent symptoms of 
Borderline Personality Disorder can include interpersonal 
difficulties and suicidal ideation.  [The veteran] has 
experienced a lot of difficulty in interpersonal 
relationships and has frequent suicidal ideation that has 
necessitated hospitalization on a number of occasions."  
Accordingly, none of these 4 medical reports provide 
diagnoses of PTSD that conform to the criteria of DSM-IV.

All of the remaining 6 reports and letters are made by a 
single social worker.  While some of these reports include 
diagnoses that conform to the criteria of DSM-IV, these 6 
reports and letters are the only medical evidence of record 
which provides diagnoses of PTSD.  In contrast, the other 73 
medical reports do not provide diagnoses of PTSD and the vast 
majority of them give specific DSM-IV diagnoses of 
psychiatric disorders other than PTSD.  These reports are 
made by numerous VA and private physicians and psychiatrists.  
The veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of PTSD for VA purposes.  
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  
Accordingly, the preponderance of the medical evidence of 
record does not show that the veteran has a current diagnosis 
of PTSD for VA purposes.

Even if the veteran was found to have a current diagnosis of 
PTSD, service connection would still not be warranted as the 
evidence of record does not show that the veteran has a 
stressor which has been confirmed to have occurred during 
military service.  In this case, no objective evidence exists 
to establish that the veteran "engaged in combat with the 
enemy."  See VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000).  The 
veteran did not earn any decorations, medals, badges, 
ribbons, or awards indicative of participation in combat.  
Accordingly, the veteran's service records or other 
corroborative evidence must substantiate or verify the 
veteran's claimed stressors.  However, as the only evidence 
of the veteran's claimed stressors are his own statements, 
they have not been corroborated for VA purposes.

Initially the Board notes that the veteran originally claimed 
that his stressor was combat-related due to experiences while 
onboard a ship off the coast of Lebanon.  The veteran 
discussed this stressor in 3 separate statements dated in 
December 2001 and April 2002.  None of these reports mention 
a personal assault in any manner.  In September 2002, the RO 
denied the veteran's claim.  Subsequently, in the veteran's 
September 2003 notice of disagreement, he claimed he was the 
victim of sexual abuse during military service.  Following 
this statement, the veteran has exclusively pursued the 
personal assault stressor and has dropped the combat-related 
stressor, providing further details in a statement dated in 
November 2003.  In addition to the fact that neither the 
veteran's combat-related stressor nor his personal assault 
are substantiated by any contemporary evidence, the medical 
evidence of record does not relate any DSM-IV diagnosis of 
PTSD to the in-service personal assault stressor.

A private medical report dated in both July 1999 and January 
2000 stated that the veteran had a history of sexual, 
physical, emotional, and verbal abuse.  The veteran also 
reported being "shot in Beirut while in the service."  The 
report gave a diagnosis of PTSD, with an Axis II diagnosis of 
history of "victimization."

A September 2000 private medical report stated that the 
veteran had a severe case of torture and abuse and that 
memories of abuses came up in flashback form when his son and 
father died.  The report gave a diagnosis of PTSD.

In a January 2001 private medical report, the veteran stated 
that

[h]is father was an alcoholic.  He said 
his mother was very violent and was 
physically abusive to them.  He said 
there are a lot of secrets in the family. 
. . . He reports a history of physical 
abuse while growing up, as well as some 
sexual abuse by multiple priests when he 
attended a Catholic school at age 12.  He 
also said there was some cult activity 
there.

The report gave an Axis I impression of history of PTSD and 
an Axis IV impression of history of physical and sexual abuse 
by patient report.

In a July 2001 private medical report, the veteran stated 
that his first suicide attempt was at the age of 12.  He 
reported that "[h]is father was an alcoholic.  His mother 
was violent and physically abusive to them.  . . .  He 
reports a history of physical and sexual abuse growing up."

An August 2001 private medical report stated that the veteran 
reported "a history of physical and sexual abuse growing 
up."  The Axis IV diagnosis included history of abuse.

A second August 2001 private medical report stated that the 
veteran was focused on dealing with "war flashbacks."  The 
report also stated that the veteran needed to "[a]ccept and 
recover from the emotional abuse by his father and the 
sexual, emotional and severe physical abuses since infancy by 
his mother" and "[r]ecover from the abuses done to him as a 
child and adolescent by the Catholic Church, Catholic schools 
and the Catholic Seminary."  The report gave a diagnosis of 
PTSD.

In a September 2001 VA telephone PTSD report, the veteran 
reported that he had "PTSD relating to service in Beirut."

A January 2002 private medical report gave a diagnosis of 
PTSD, with an Axis II diagnosis of history of 
"victimization."

None of these medical reports provides any evidence of a 
personal assault during military service, let alone relates 
it to a current diagnosis of PTSD.  The only personal 
assaults noted are repeated references to childhood sexual 
abuse, not in-service sexual abuse.  Indeed, there is only 1 
medical report of record which even mentions in-service 
sexual abuse, and this is dated after the September 2002 
denial of the veteran's claim.  This is a November 2003 
letter from the private social worker who provided the PTSD 
diagnoses.  This letter stated that

[a]s a result of these criminal acts, 
[the veteran] has been diagnosed with 
chronic and severe PTSD as well as Major 
Depression. . . . Although [the veteran] 
has worked with me for years he still 
struggles with trusting anyone and me.  
This is a direct result of the sexual 
abuses he sustained while in the 
military.

The letter did not even mention the veteran's childhood 
sexual abuse, even though the same private social worker had 
repeatedly referenced those incidents as the cause of the 
veteran's PTSD prior to the September 2002 rating decision 
which denied the veteran's claim.  While this letter stated 
that the veteran had a diagnosis of PTSD, no DSM-IV compliant 
mental status examination was conducted at the time and thus 
it does not provide a competent diagnosis of PTSD for VA 
purposes.  Furthermore, even this medical evidence simply 
relates an uncorroborated stressor to a questionable 
diagnosis of PTSD, and does not provide evidence which 
corroborates the stressor itself.  Accordingly, the evidence 
of record does not show that the veteran has a stressor which 
has been confirmed to have occurred during military service.  
As such, service connection for PTSD is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.

TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), an extraschedular 
rating is considered where the veteran is unable to secure or 
follow a substantially gainful occupation by reason of 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Service connection is not currently in effect for any 
disorder.  Therefore, the percentage criteria of 38 C.F.R. § 
4.16(a) are not met.  Moreover, an extraschedular rating of 
TDIU is not warranted because it is impossible for the 
veteran's employment to be impacted by a service-connected 
disability when the veteran is not service-connected for any 
disability.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as service-connection is not 
currently in effect for any disorder, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a respiratory disorder, to include as 
secondary to asbestos exposure, is denied.

Service connection for post-traumatic stress disorder is 
denied.

A total disability rating for compensation purposes based on 
individual unemployability is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


